per curiam:
Una vez más nos vemos obligados a suspender a un letrado del ejercicio de la abogacía y la notaría por incumplir con nuestras órdenes.
i — I
El Ledo. José Candelario Lajara fue admitido al ejerci-cio de la abogacía el 18 de noviembre de 1980. En iguales términos, el 2 de octubre de 1981 prestó juramento para ejercer el notariado. El 29 de agosto de 2014, el Director de la Oficina de Inspección de Notarías (Director de la ODIN) presentó un Informe de Deficiencias en la Notaría del Ledo. José Alberto Candelario Lajara, Notario Número 6859, a Tenor con la Regla 77(k) del Reglamento Notarial.
El 15 de noviembre de 2012, la Oficina de Inspección de Notarías (ODIN) comenzó el proceso de inspección de la obra notarial del licenciado Candelario Lajara correspon-diente al periodo 2006-2012. Ese proceso culminó con el señalamiento de múltiples deficiencias sustantivas y aran-celarias en los Protocolos correspondientes al 2007, 2008, 2009, 2011 y 2012, y tres tomos del Libro de Registro de Testimonios. Surge de la comparecencia del Director de la ODIN que luego de varios trámites procesales, el letrado solo subsanó las deficiencias en los Protocolos del 2007 al 2009. Por consiguiente, aún persisten deficiencias sustan-tivas y arancelarias en los Protocolos del 2011 y 2012, así *724como en los tomos Tercero, Cuarto y Quinto del Libro de Registro de Testimonios.
El Director de la ODIN envió varias cartas en las que notificó al notario Candelario Lajara la existencia de múl-tiples deficiencias en su obra protocolar y le confirió un término para expresar sus comentarios sobre el informe enviado, así como para notificar gestiones encaminadas a atender los defectos señalados. Transcurrido el término conferido, la ODIN otorgó al letrado un término final e im-prorrogable de cinco días calendario a partir del recibo de la comunicación para que se expresara. Además, apercibió al licenciado Candelario Lajara que si no cumplía con lo ordenado, se referiría el asunto a este Tribunal. El término venció y el notario no compareció ante la ODIN. Cuatro días más tarde, el licenciado Candelario Lajara remitió mía carta a la ODIN en la cual informó que no subsanó en su totalidad las deficiencias notificadas de su obra protoco-lar debido a que, entre otras cosas, su esposa estuvo deli-cada de salud. Además, informó que subsanaría dentro de sesenta días las deficiencias notificadas.
Finalmente, el Director de la ODIN refirió este asunto a nuestra consideración. Este señaló que el licenciado Can-delario Lajara no subsanó la obra protocolar correspon-diente al 2011 y 2012, y que tampoco corrigió las deficien-cias en los tomos Tercero, Cuarto y Quinto de su Libro de Registro de Testimonios. Además, informó que el notario acumuló mía deficiencia arancelaria global de $10,194.
El 8 de junio de 2016, el Director de la ODIN presentó un Informe Actualizado sobre Deficiencias en la Notaría del Ledo. José Alberto Candelario Lajara, Notario Número 6859, a Tenor con la Regla 77(k) del Reglamento Notarial. En este hizo constar que el 3 de mayo de 2016 se pudieron aprobar los Protocolos correspondientes al 2007 y 2009. Asimismo, nos informó que el 7 de junio de 2016 se aprobó el Protocolo del 2008 con deficiencia, por lo que solo quedó pendiente la subsanación de las deficiencias contenidas en *725los Protocolos del 2011 y 2012, así como de tres tomos del Libro de Registro de Testimonios.
El 16 de diciembre de 2016 emitimos una Resolución en la que ordenamos al licenciado Candelario Lajara subsa-nar las deficiencias señaladas por la ODIN dentro de un término de treinta días, así como la insuficiencia arancela-ria de $10,194. Además, le exigimos al letrado que dentro del mismo término mostrara causa por la cual no debía ser suspendido del ejercicio de la abogacía y la notaría por su reiterado incumplimiento con los requerimientos de la ODIN y que expusiera las razones por las cuales no debía-mos imponerle una multa de $500 al amparo del Art. 62 de la Ley Notarial de Puerto Rico (Ley Notarial), 4 LPRA see. 2102. Esta Resolución fue entregada al licenciado Cande-lario Lajara, según surge del acuse de recibo de 21 de diciembre de 2016.
El 25 de enero de 2017, el Director de la ODIN nos in-formó que el licenciado Candelario Lajara no cumplió con nuestra orden.
f-H HH
El Código de Ética Profesional particulariza cuáles son las normas mínimas de conducta que deben ex-hibir los letrados en el desempeño de sus funciones. In re Rivera Sepúlveda, 192 DPR 985, 988 (2015). En específico, el Canon 9 del Código de Ética Profesional, 4 LPRA Ap. IX, dispone, en lo pertinente, que “ [e] 1 abogado debe observar para con los tribunales una conducta que se caracterice por el mayor respeto”. Igualmente, hemos expresado que, como funcionarios de este Tribunal, los profesionales del Dere-cho tienen un deber ineludible de respetar, acatar y responder diligentemente nuestras órdenes, en particular cuando se trata de procedimientos relativos a su conducta profesional. In re Rivera Sepúlveda, supra. Así, asumir una actitud de menosprecio e indiferencia ante nuestras órde-*726nes, las de nuestros funcionarios y organismos denota una falta de respeto hacia nuestra autoridad y constituye una violación del Canon 9. Véase In re Colón Collazo, 196 DPR 239 (2016). Véase, además, In re Rodríguez Zayas, 194 DPR 337, 341-342 (2015). Por ello, “si luego de proveerle un término al abogado para que muestre causa por la cual no debe ser suspendido de la profesión, éste incumple con nuestro mandato, procede que el abogado sea sancionado con la suspensión indefinida del ejercicio de la abogacía y la notaría”. In re Piñeiro Vega, 188 DPR 77, 90 (2013), citando a In re Grau Collazo, 185 DPR 938 (2012).
Asimismo, hemos dispuesto que los notarios están obligados a responder diligentemente los requerimientos de la ODIN. In re García Aguirre, 190 DPR 539, 545 (2014); In re Da Silva Arocho, 189 DPR 888, 893 (2013); In re Arroyo Rivera, 182 DPR 732, 735-736 (2011). Este Tribunal ha reiterado que “[n]ingún notario puede asumir una actitud pasiva y descansar en que la ODIN lo contactará para verificar si se corrigen adecuadamente los señalamien-tos que dicha oficina efectúe, máxime cuando la imagen de la profesión y la suya propia está en tela de juicio”. In re Román Jiménez, 161 DPR 727, 733 (2004). Tratar con lige-reza o laxitud los señalamientos de la ODIN también confi-gura una violación del Canon 9 del Código de Etica Profe-sional, supra. In re Lebrón Arroyo, 194 DPR 932, 934-935 (2016). Por esa razón, cuando un abogado incumple con nuestros requerimientos —o aquellos emitidos por la ODIN— e ignora el apercibimiento de sanciones disciplina-rias, hemos sido consecuentes en suspenderlo indefinida-mente de la práctica legal. In re Marqués Latorre, 186 DPR 412 (2012); In re Rojas Rojas, 185 DPR 405, 407 (2012).
*727I — i HH ► — !
En esta ocasión nos enfrentamos al caso de un abogado que no ha atendido los requerimientos de este Tribunal. Le ordenamos que subsanara las deficiencias señaladas por la ODIN y mostrara causa por la cual no debía disci-plinársele, así como por qué no debíamos imponerle una multa de $500 al amparo de la Ley Notarial. Sin embargo, a pesar de habérselo notificado personalmente, desacató nuestras órdenes.
Su conducta indiferente ante los requerimientos de este Tribunal constituye una falta de respeto a esta Curia que violenta el Canon 9 del Código de Ética Profesional, supra. Asimismo, su actitud de dejadez es prueba de que ya no desea continuar en el ejercicio de la abogacía y la notaría. Ahora, el letrado deberá subsanar, desde el desaforo, todas las deficiencias en su obra notarial según fueron señaladas por la ODIN.
IV
Por todo lo antes expuesto, decretamos la suspensión in-mediata e indefinida del ejercicio de la abogacía y la nota-ría del licenciado Candelario Lajara. Además, se le impone una sanción económica de $500 por violar las disposiciones del Art. 62 de la Ley Notarial, supra, que satisfará en sellos de rentas internas en la Secretaría de este Tribunal dentro del término improrrogable de veinte días. Se le ordena al señor Candelario Lajara que, dentro de un término impro-rrogable de treinta días, subsane con su propio peculio to-das las deficiencias en su obra protocolar, incluida la deuda arancelaria. Deberá acreditar a este Foro el cumplimiento con lo anterior dentro del término de treinta días, a partir de la notificación de esta opinión “per curiam”y Sentencia. Se le apercibe que incumplir con lo aquí ordenado podría *728dar lugar a la iniciación de un procedimiento de desacato en el Tribunal de Primera Instancia. Al momento de pre-sentar una solicitud de reinstalación, el señor Candelario Lajara deberá presentar una certificación de la ODIN que demuestre que su obra notarial se encuentra libre de deficiencias.

Le ordenamos al señor Candelario Lajara notificar a sus clientes de su inhabilidad para seguir representándolos y devolverles cualesquiera honorarios recibidos por trabajos no realizados e informar inmediatamente de su suspensión a los foros judiciales y administrativos en los que tenga algún caso pendiente. Asimismo, deberá acreditar a este Tribunal el cumplimiento con lo anterior dentro del tér-mino de treinta días a partir de la notificación de esta Opi-nión “per curiam” y Sentencia.


Además, se le ordena al Alguacil de este Tribunal que incaute inmediatamente la obra y el sello notarial del señor Candelario Lajara y los entregue al Director de la ODIN para la correspondiente investigación e informe.


Notifíquese personalmente esta Opinión “per curiam” y Sentencia al señor Candelario Lajara a través de la Oficina del Alguacil de este Tribunal. Además, notifíquese copia de esta Opinión “per curiam”y Sentencia al Secretario de Jus-ticia para que tome la acción que estime pertinente.


Se dictará sentencia de conformidad.